DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2 November 2021, 9 March 2022, 19 April 2022, and 14 July 2022 were filed on and after the mailing date of this present application.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tan US 2012/0306282, in view of Ishida US 2017/0352475.
Regarding Claims 1 and 18, Tan teaches a wireless power transfer system (refer to [0002]) comprising 
a wireless power transfer device (500, fig. 5A), the wireless power transfer device comprising: 
a first transmitting coil (302, fig. 5A) oriented along a first axis (x direction); and 
a second transmitting coil (304, fig. 5A) on the first transmitting coil and oriented along a second axis (y direction) different from the first axis.  Tan further teaches decoupling the first transmitting coil from the second transmitting coil in an area of overlap between the first and second transmitting coils (the resonating circuit attached to each receiver is required to be isolated from the resonating circuit of another receiver, refer to [0044]). 
Tan however is silent regarding a nonmagnetic material magnetically decoupling the first transmitting coil from the second transmitting coil.
Ishida teaches a nonmagnetic material magnetically decoupling the first transmitting coil from the second transmitting coil (the nonmagnetic layer 7 is disposed between the two first and second coils 1, 2 such that the two coils 1, 2 are divided from each other, refer to [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the material as taught by Ishida with the wireless power transfer system of Tan in order to isolate the two transmitting coils.

Regarding Claim 2, the combination of Tan and Ishida teaches all of the limitations of Claim 1 above and further teaches wherein the first transmitting coil comprises a first rod comprising a magnetic material, and the second transmitting coil comprises a second rod comprising a magnetic material (see Figs. 3A-5F).
Regarding Claim 3, the combination of Tan and Ishida teaches all of the limitations of Claim 2 above and further teaches wherein the magnetic material of the first rod comprises a ferrimagnetic material, the magnetic material of the second rod comprises a ferrimagnetic material, and the nonmagnetic material comprises air (see Figs. 3A-5F).
Regarding Claim 4, the combination of Tan and Ishida teaches all of the limitations of Claim 1 above and further teaches wherein the first transmitting coil comprises a first rod and a first wire wound around the first rod, and wherein the second transmitting coil comprises a second rod and a second wire wound around the second rod (see Figs. 3A-5F).
Regarding Claim 8, the combination of Tan and Ishida teaches all of the limitations of Claim 1 above and further teaches wherein the first axis is perpendicular to the second axis (see Figs. 3A-5F).
Regarding Claim 19, the combination of Tan and Ishida teaches all of the limitations of Claim 18 above and further teaches comprising inductively generating, via the magnetic field, a current in a receiver coil of the electronic device.


Claims 5-7, 9-17, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tan US 2012/0306282, in view of Ishida US 2017/0352475, in view of Kesler et al. US 2012/0235501.
Regarding Claim 5, the combination of Tan and Ishida teaches all of the limitations of Claim 4 above however is silent wherein the first wire comprises a first sub-coil at one end of the first rod and a second sub-coil at another end of the first rod and spaced apart from the first sub-coil, and wherein the second wire comprises a third sub-coil at one end of the second rod and a fourth sub-coil at another end of the second rod and spaced apart from the third sub-coil.
Kesler teaches wherein the first wire comprises a first sub-coil at one end of the first rod and a second sub-coil at another end of the first rod and spaced apart from the first sub-coil, and wherein the second wire comprises a third sub-coil at one end of the second rod and a fourth sub-coil at another end of the second rod and spaced apart from the third sub-coil (fig. 13 and refer to [0325] and [0327]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Kesler with the wireless power transfer system of the combination Tan and Ishida in order to improve the efficiency of the coils.
Regarding Claim 6, the combination of Tan, Ishida, and Kesler teaches all of the limitations of Claim 5 above and further teaches wherein the first sub-coil, the second sub-coil, the third sub-coil, and the fourth sub-coil are substantially coplanar (fig. 13 and refer to [0325] and [0327] of Kesler).

Regarding Claim 7, the combination of Tan, Ishida, and Kesler teaches all of the limitations of Claim 5 above and further teaches wherein the first wire exposes the first rod at the area of overlap and the second wire exposes the second rod at the area of overlap (fig. 13 and refer to [0325] and [0327] of Kesler).
Regarding Claim 9, the combination of Tan and Ishida teaches all of the limitations of Claim 1 above however is silent wherein the wireless power transfer device is configured to generate a magnetic field and further comprises: a driver configured to provide a first current to the first transmitting coil and a second current to the second transmitting coil, and a controller configured to control the first current and the second current provided by the driver.
Kesler teaches wherein the wireless power transfer device is configured to generate a magnetic field and further comprises: a driver configured to provide a first current to the first transmitting coil and a second current to the second transmitting coil, and a controller configured to control the first current and the second current provided by the driver (fig. 45 and refer to [0530]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Kesler with the wireless power transfer system of the combination Tan and Ishida in order to improve the efficiency of the coils.
Regarding Claim 10, the combination of Tan, Ishida, and Kesler teaches all of the limitations of Claim 9 above and further teaches comprising an electronic device comprising a receiver coil (fig. 45 of Kesler).

Regarding Claim 11, the combination of Tan, Ishida, and Kesler teaches all of the limitations of Claim 10 above and further teaches wherein the electronic device is an implantable medical device (refer to [0042] of Kesler).
Regarding Claim 12, the combination of Tan, Ishida, and Kesler teaches all of the limitations of Claim 11 above and further teaches wherein the implantable medical device comprises a casing, a portion of the casing around the receiver coil comprising a metallic material or a ceramic material (refer to [0305] of Kesler).
Regarding Claim 13, the combination of Tan, Ishida, and Kesler teaches all of the limitations of Claim 10 above and further teaches wherein the electronic device further comprises: a detector configured to detect information about power received in the receiver coil; and a transmitter configured to transmit the information to outside the electronic device (refer to [0503] of Kesler).
Regarding Claim 14, the combination of Tan, Ishida, and Kesler teaches all of the limitations of Claim 13 above and further teaches wherein the wireless power transfer device further comprises a receiver configured to receive the information from the transmitter, and wherein the controller is configured to control the first current and the second current provided by the driver based on the information from the transmitter (fig. 45 of Kesler).
Regarding Claim 15, the combination of Tan, Ishida, and Kesler teaches all of the limitations of Claim 10 above and further teaches wherein the electronic device is configured to store energy received in the receiver coil (refer to [0040]-[0042] of Kesler).
Regarding Claim 16, the combination of Tan, Ishida, and Kesler teaches all of the limitations of Claim 10 above and further teaches wherein the first and second transmitting coils are configured, when having fixed positions and when the receiver coil is above or below the area of overlap and oriented in a plane parallel to the first and second transmitting coils, to generate a magnetic field at the receiver coil having any direction in the plane (fig. 13 and refer to [0325] and [0327] of Kesler).
Regarding Claim 17, the combination of Tan, Ishida, and Kesler teaches all of the limitations of Claim 10 above and further teaches wherein the first and second transmitting coils are configured, when having fixed positions substantially in a plane parallel to the first and second transmitting coils, and when the receiver coil is in the plane and oriented parallel to the plane, to generate a magnetic field at the receiver coil having any direction in the plane (fig. 13 and refer to [0325], [0327], and [1252] of Kesler).
Regarding Claim 25, the combination of Tan and Ishida teaches all of the limitations of Claim 19 above however is silent regarding comprising positioning the wireless power transfer device and/or the electronic device such that the receiver coil is oriented in a plane parallel to the first transmitting coil and the second transmitting coil.
Kesler teaches comprising positioning the wireless power transfer device and/or the electronic device such that the receiver coil is oriented in a plane parallel to the first transmitting coil and the second transmitting coil (fig. 13 and refer to [0325] and [0327]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Kesler with the wireless power transfer system of the combination Tan and Ishida in order to improve the efficiency of the coils.
Regarding Claim 26, the combination of Tan and Ishida teaches all of the limitations of Claim 18 above however is silent wherein the electronic device is an implantable medical device.
Kesler teaches wherein the electronic device is an implantable medical device (refer to [0042] of Kesler).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the medical as taught by Kesler with the wireless power transfer system of the combination Tan and Ishida in order to use an additional device with the system.

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tan US 2012/0306282, in view of Ishida US 2017/0352475, in view of Murata et al. US 20180254671.
Regarding Claim 20, the combination of Tan and Ishida teaches all of the limitations of Claim 19 above however is silent wherein the generating of the magnetic field comprises setting an amplitude of a first AC current in the first transmitting coil, setting an amplitude of a second AC current in the second transmitting coil, setting a phase of the first AC current, and setting a phase of the second AC current to align the magnetic field of the transmitting coils at the receiver coil with the receiver coil.
Murata teaches wherein the generating of the magnetic field comprises setting an amplitude of a first AC current in the first transmitting coil, setting an amplitude of a second AC current in the second transmitting coil, setting a phase of the first AC current, and setting a phase of the second AC current to align the magnetic field of the transmitting coils at the receiver coil with the receiver coil (fig. 1 and refer to [0050]-[0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Murata with the wireless power transfer system of the combination Tan and Ishida in order to improve the efficiency of the coils.
Regarding Claim 21, the combination of Tan and Ishida teaches all of the limitations of Claim 19 above however is silent regarding comprising: generating an initial magnetic field and rotating a direction of the initial magnetic field at the receiver coil by: driving, with a first AC current, the first transmitting coil over a range of amplitudes of the first AC current, and driving, with a second AC current, the second transmitting coil over a range of amplitudes of the second AC current; and determining a combination of a first amplitude of the first AC current and a second amplitude of the second AC current that aligns the direction of the initial magnetic field at the receiver coil with the receiver coil.
Murata teaches generating an initial magnetic field and rotating a direction of the initial magnetic field at the receiver coil by: driving, with a first AC current, the first transmitting coil over a range of amplitudes of the first AC current, and driving, with a second AC current, the second transmitting coil over a range of amplitudes of the second AC current; and determining a combination of a first amplitude of the first AC current and a second amplitude of the second AC current that aligns the direction of the initial magnetic field at the receiver coil with the receiver coil (fig. 1 and refer to [0050]-[0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Murata with the wireless power transfer system of the combination Tan and Ishida in order to improve the efficiency of the coils.
Regarding Claim 22, the combination of Tan, Ishida, and Murata teaches all of the limitations of Claim 21 above and further teaches wherein the rotating further comprises changing at least one selected from a phase of the first AC current and a phase of the second AC current, and wherein the determining of the combination further comprises determining a first phase of the first AC current and a second phase of the second AC current that, together with the first amplitude and the second amplitude, aligns the initial magnetic field at the receiver coil with the receiver coil (fig. 1 and refer to [0050]-[0052] of Murata).
Regarding Claim 23, the combination of Tan, Ishida, and Murata teaches all of the limitations of Claim 21 above and further teaches wherein the determining of the combination further comprises: detecting a range of currents generated in the receiver coil during the rotating; and determining that the first amplitude and the second amplitude corresponds to a maximum current in the detected range of currents, and wherein the generating of the magnetic field comprises: driving the first transmitting coil with AC current having the first amplitude; and driving the second transmitting coil with AC current having the second amplitude (fig. 1 and refer to [0050]-[0052] of Murata).
Regarding Claim 24, the combination of Tan, Ishida, and Murata teaches all of the limitations of Claim 23 above and further teaches comprising transmitting information about the detected range of currents from the electronic device to the wireless power transfer device, wherein the determining that the first amplitude and the second amplitude corresponds to the maximum current is performed by a controller (fig. 1 and refer to [0050]-[0052] of Murata).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
22 August 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836